ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1984-11-26_JUD_01_PO_06_FR.txt. 533

OPINION INDIVIDUELLE DE SIR ROBERT JENNINGS -
[Traduction]

Si je m’associe à la décision de la Cour en ce qu'elle affirme sa compé-
tence sur la base du traité d’amitié, de commerce et de navigation de 1956,
relativement à toute violation des dispositions dudit traité, et en ce qu’elle
déclare recevables les demandes présentées à ce titre, je regrette par contre
d’être en désaccord avec elle en ce qu’elle affirme sa compétence sur la base
de l’article 36, paragraphe 2, du Statut. Je m’expliquerai aussi brièvement
que possible.

Je m’attacherai tout d’abord à la question de savoir si la déclaration
nicaraguayenne du 24 septembre 1929 doit être considérée comme une
acceptation de la juridiction obligatoire de la Cour actuelle en vertu de
l’article 36, paragraphe 5, du Statut. J’examinerai ensuite l’effet de la lettre
des Etats-Unis du 6 avril 1984 (la « lettre Shultz»); puis l'effet de la
réserve des Etats-Unis relative aux traités multilatéraux ; et enfin, l’état de
la question pour ce qui est du traité d’amitié, de commerce et de naviga-
tion.

I. LA DECLARATION DU NICARAGUA DU 24 SEPTEMBRE 1929

La question est ici de savoir si la déclaration du 24 septembre 1929 par
laquelle le Nicaragua a accepté « sans condition » lajuridiction obligatoire
de la Cour permanente de Justice internationale doit étre considérée
comme entrant dans le champ de l’article 36, paragraphe 5, du Statut de la
Cour actuelle.

Pour être parties au Statut de la Cour permanente les Etats devaient
signer et ratifier le protocole de signature du Statut (voir C.P.J.I. série D
n° 6, p. 19). Or le Nicaragua a expressément admis dans son mémoire
(par. 47) que, bien qu'il eût signé le protocole, il « n’a jamais parachevé
la ratification de l’ancien protocole de signature... » La conclusion de la
Cour dans son arrêt va dans le même sens. On doit donc présumer que le
Nicaragua n’a jamais été partie au Statut de la Cour permanente.

Il importe cependant, pour apprécier toute la portée de cette non-
ratification du protocole de signature du Statut de la Cour permanente,
d’analyser la forme et la teneur de l'instrument qui avait institué cette Cour
(l'ouvrage le plus commode pour se reporter aux textes essentiels est
probablement le recueil C.P.J.I. série D n° 5, p. 58-62).

145
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. JENNINGS) 534

La premiére Assemblée de la Société des Nations, par une résolution du
13 décembre 1920, approuva le Statut de la Cour qu’avait établi le Conseil
aux termes de l’article 14 du pacte de la Société des Nations, en précisant
que ledit Statut serait soumis aux Membres de la Société des Nations
« pour adoption sous forme de protocole dûment ratifié constatant qu'ils
reconnaissent ce Statut ». Il était prévu que le Statut entrerait en vigueur
dès qu'il aurait été ratifié par la majorité des Membres de la Société. Le
Statut de la Cour formait donc un tout avec le protocole, dont l’objet était
précisément de servir d’instrument pour l’adoption du Statut par les
Membres de la Société des Nations. Le protocole de signature porte la date
du 16 décembre 1920, et les Etats; en le signant, reconnaissaient le Statut de
la Cour. Le protocole citait la résolution du 13 décembre, et spécifiait
que :

« Le présent protocole, dressé conformément à la décision de l’As-
semblée de la Société des Nations du 13 décembre 1920, sera ratifié.
Chaque Puissance adressera sa ratification au Secrétariat général de la
Société des Nations, par les soins duquel il en sera donné avis à toutes
les autres Puissances signataires. Les ratifications resteront déposées
dans les archives du Secrétariat de la Société des Nations. »

Il faut bien voir ensuite que Particle 36 du Statut, qui était déjà le texte
définissant les bases de compétence de la Cour, comportait au deuxième
paragraphe — alors non numéroté — la clause suivante, relative à la juri-
diction sur la base de la « disposition facultative » qui, si elle a de toute
évidence inspiré l’actuel article 36, était toutefois rédigée de façon assez
différente, notamment pour ce qui concerne la jonction au protocole :

« Les Membres de la Société et Etats mentionnés à l’annexe au
Pacte pourront, soit lors de la signature ou de la ratification du
protocole, auquel le présent Acte est joint, soit ultérieurement, décla-
rer reconnaître dès à présent comme obligatoire, de plein droit et sans
convention spéciale, vis-à-vis de tout autre Membre ou Etat acceptant
la même obligation, la juridiction de la Cour sur toutes ou quelques-
unes des catégories de différends d’ordre juridique ayant pour
objet :

a) l'interprétation d’un traité ;

b) tout point de droit international ;

c) la réalité de tout fait qui, s’il était établi, constituerait la violation
d’un engagement international ;

d) la nature ou l'étendue de la réparation due pour la rupture d’un
engagement international.

La déclaration ci-dessus visée pourra être faite purement et sim-
plement ou sous condition de réciprocité de la part de plusieurs ou de
certains Membres ou Etats, ou pour un délai déterminé.

En cas de contestation sur le point de savoir si la Cour est com-

146
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. JENNINGS) 535

pétente, la Cour décide. » (Collection des textes gouvernant la compé-
tence de la Cour, C.P.J.I série D n° 5, p. 61.)

Mais, outre ce deuxième paragraphe de l’article 36, il existait, en tant que
partie intégrante de Flinstrument composé du protocole et du Statut,
quoique sous la forme d’un acte distinct, une « Disposition facultative ».
En d’autres termes, il existait une véritable clause facultative, que les
parties pouvaient signer si elles le souhaitaient. C’est évidemment la raison
pour laquelle on continue à parler couramment de « clause facultative »
lorsqu'on pense à la compétence fondée sur l’actuel article 36, para-
graphe 2, bien que la véritable clause facultative appartienne désormais
au passé.

Cette « Disposition facultative » était ainsi conçue :

« Les soussignés, dûment autorisés, déclarent en outre, au nom de
leur gouvernement, reconnaître dès à présent, comme obligatoire, de
plein droit et sans convention spéciale, la juridiction de la Cour
conformément à l’article 36, paragraphe 2, du Statut de la Cour, et
dans les termes suivants » (suivent les déclarations faites par les signa-
taires).

L’adhésion d’un Etat a la juridiction obligatoire supposait donc nor-
malement l’accomplissement de deux formalités : la signature de la décla-
ration type figurant dans la disposition facultative, et addition, éventuel-
lement, d’une déclaration précisant si cet engagement de l'Etat devait
s'entendre sans condition ou sous certaines réserves expresses. Parfois, la
signature de la « Disposition facultative » elle-même était faite par l'Etat
intéressé sous réserve de ratification. Mais ce n’était pas là une obliga-
tion ! : il suffisait de signer la disposition et, bien sûr, de ratifier la signa-
ture du protocole, qui, avec le Statut et la « Disposition facultative »,
constituait un seul instrument. Mais un Etat qui signait et ratifiait le
protocole, s’il devenait par là même partie au Statut, ne se soumettait à la
juridiction obligatoire que s’il signait à un moment quelconque la disposi-
tion facultative. Le Nicaragua, pour sa part, a signé le protocole le 14 sep-
tembre 1929 (en même temps que le protocole de revision) et, comme on le
sait, il a signé la « Disposition facultative » le 24 septembre. Par contre, il
n’a jamais ratifié le protocole.

La signature de la « Disposition facultative », du protocole et du Statut
de la Cour permanente était, on vient de le voir, une opération sensible-
ment différente de la signature des déclarations faites sur la base de l’ar-
ticle 36 du Statut de la Cour actuelle. Actuellement, la déclaration est un
instrument totalement distinct, déposé auprès du Secrétaire général des

1 Voir C.P.J.L série D n° 6, tableau p. 55 : la note 2 afférente à la colonne relative à la
ratification des déclarations était ainsi rédigée : « La ratification n’est en effet pas exigée
par le texte de la Disposition facultative. »

147
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. JENNINGS) 536

Nations Unies, « qui en transmettra copie aux parties au présent Statut
ainsi qu’au Greffier de la Cour ».

* *

La question est donc de savoir si l’article 36, paragraphe 5, du Statut de
la Cour actuelle a pu avoir pour effet de transférer 4 la nouvelle Cour
l'adhésion du Nicaragua à la disposition facultative du protocole de
signature et du Statut de la Cour permanente, instrument unique requérant
ratification, mais n’ayant cependant jamais été ratifié, d’où la conséquence
incontestée que le Nicaragua n’a jamais été lié par la juridiction obligatoire
de la Cour permanente.

La réponse semble ne faire aucun doute si l’on se reporte à la version
anglaise de l’article 36, paragraphe 5, du présent Statut :

« Declarations made under Article 36 of the Statute of the Perma-
nent Court of International Justice and which are still in force shall be
deemed, as between the parties to the present Statute, to be accep-
tances of the compulsory jurisdiction of the International Court of
Justice for the period which they still have to run and in accordance
with their terms. »

Il ressort en effet de ce texte que les déclarations qui doivent être consi-
dérées comme comportant acceptation de la juridiction obligatoire de la
nouvelle Cour sont celles « which are still in force ». Et, vu que la décla-
ration du Nicaragua n’a jamais été « in force » pour ce qui est de l’ancienne
Cour, elle ne peut être considérée comme « still in force » aux fins de
Particle 36, paragraphe 5.

Ce résultat s’accorde de surcroît avec l’esprit et le but de cette disposi-
tion, tels qu'ils ressortent des travaux préparatoires. Ce texte, comme
chacun le sait, est en effet issu d’une proposition britannique qui fut faite
au sein d’un sous-comité du comité de juristes réuni à Washington en 1945,
et qui fut acceptée par ledit sous-comité. Or le compte rendu du sous-
comité, composé de spécialistes particulièrement éminents (Fahy, Fitz-
maurice, Krylov, Novikov et Spiropoulos) relate :

« Le sous-comité attire l'attention sur le fait que plusieurs nations
ont jusqu'ici accepté la clause de « compétence obligatoire ». Le sous-
comité estime que la conférence de San Francisco devrait prévoir un
accord spécial pour maintenir ces acceptations en vigueur, aux fins du
présent Statut.» (Conférence des Nations Unies sur l’organisation
internationale, vol. XIV, p. 290.)

L’objet de la proposition était donc de réaliser le transfert, c’est-à-dire la
continuité d’obligations déja existantes. On ne pouvait guére s’attendre a
autre chose, et certainement pas à la création d’obligations nouvelles là où
il n’en existait pas.

Ce but fut scrupuleusement poursuivi à San Francisco, où le texte actuel
de l’article 36, paragraphe 5, ci-dessus reproduit, fut finalement inséré dans
le Statut de la Cour.

148
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. JENNINGS) 537
La question linguistique

L'article 36, paragraphe 5, existe nécessairement dans les cing langues
de la Charte des Nations Unies qui font également foi : chinois, anglais,
français, russe et espagnol (art. 111). Les textes chinois, russe et espagnol
semblent traduire littéralement la formule utilisée en anglais pour définir le
critère du transfert : « and which are still in force ...» Quant au texte
français, comme on le sait, il a été rédigé parallèlement au texte anglais
à San Francisco. Il n’en reste pas moins que la version définitive de l’ar-
ticle 36, paragraphe 5, tant en français qu'en anglais, est issue d’une
proposition de la délégation française faite à la dix-neuvième séance du
comité, le 7 juin, date à laquelle le comité adopta ce qui constitue
aujourd’hui le texte français et le texte anglais de l’article (CNUOI,
vol. XIII, p. 485 et 486). Or, dans cette ultime proposition française, si
Pexpression anglaise « which are still in force» ne changeait pas, le
texte français correspondant était modifié. Et puisque la Cour, dans son
arrêt, juge apparemment importante cette modification du texte fran-
çais, il convient de s’attarder un instant sur ce dernier avatar dudit texte.
La délégation française proposait d’apporter au texte français la modifi-
cation suivante : substituer à la formule « encore en vigueur » du texte
initial, correspondant à l'anglais « still in force », l'expression « pour une
durée qui n’est pas encore expirée ». Je cite le compte rendu officiel de la
séance :

« Le représentant de la France déclare que les changements dont il a
proposé l'introduction au paragraphe 4 [devenu l’article 36, para-
graphe 5] ne visaient pas le fond mais tendaient à améliorer la
rédaction. » ({bid., p. 290.)

Après quoi les deux textes, anglais et français, de l’article 36, paragraphes,
furent adoptés à l'unanimité.

Il va de soi que l’affirmation du représentant de la France, disant que
cette modification était de forme et non de fond, doit être acceptée. En
outre, la proposition française avait été présentée par la délégation de la
France comme faisant pendant à la version anglaise où figure l’expression
« still in force ». A supposer donc que le sens des deux textes diffère, la
règle posée à l’article 33, paragraphe 4, de la convention de Vienne sur le
droit des traités est formelle : « on adoptera le sens qui, compte tenu de
Pobjet et du but du traité, concilie le mieux ces textes » — régle 4 laquelle ne
saurait correspondre une solution tendant à donner au texte français un
sens particulier, différent de celui qui se dégage des textes anglais, chinois,
espagnol et russe.

Il est néanmoins intéressant de s'interroger sur les raisons pour les-
quelles la délégation française à San Francisco, recherchant l'équivalent
français de « still in force », a finalement préféré « pour une durée qui n’est
pas encore expirée » aux simples termes « en vigueur », qui sont employés
pour traduire « in force » immédiatement après, à l’article 37 du Statut

149
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. JENNINGS) 538

(dans le cas des traités, il est vrai, et non des déclarations), ainsi d’ailleurs
qu’à l’article 36, paragraphe 1.

La comparaison de l’article 36, paragraphe 5, avec l’article 36, para-
graphe 1, et avec l’article 37, indique une réponse possible à la question.
A l’article 36, paragraphe 1, relatif aux traités ou conventions conférant
compétence à la Cour internationale de Justice, et à l’article 37, concernant
les traités et conventions prévoyant le renvoi aux juridictions que devait
instituer la Société des Nations ou à la Cour permanente de Justice inter-
nationale, la seule condition est en effet que l’instrument considéré soit « in
force », « en vigueur », au moment où se pose le problème de compétence.
Mais l’article 36, paragraphe 5, est différent. Alors que le pivot de l’ar-
ticle 36, paragraphe 1, et de l’article 37 est l’expression « in force », celui
de l’article 36, paragraphe 5 (dans le texte anglais), est « still in force ».
L'emploi des mots « still in force » dans l’article 36, paragraphe 5, et dans
l’article 37 eût été superflu. A l’article 36, paragraphe 5, en revanche, le
terme « still » évoque à mon sens l’idée de quelque chose qui était en
vigueur au temps de l’ancienne Cour et qui, pour cette raison, doit être
considéré comme encore en vigueur à l’égard de la nouvelle Cour. Il y a
donc une différence importante entre « in force » et « still in force ».

La délégation française à San Francisco avait sans doute de bonnes
raisons de proposer la modification du texte français. Cette raison, eu
égard à son affirmation selon laquelle le changement était de pure forme et
à l’absence de proposition de sa part tendant à modifier le texte anglais,
était probablement le sentiment que la nouvelle version française reflétait
plus nettement que le texte initial le sens et l’objet de l’anglais « still in
force ». La nouvelle version française insistait donc sur le critère essentiel
de la continuité. Ce qui importe n’est plus seulement le fait qu’une décla-
ration est en vigueur d’après ses termes, mais qu'elle éfait en vigueur au
regard de l’ancienne Cour et qu’elle a été faite pour une période qui court
encore et n’est pas encore expirée. D’ot l’emploi de cet adverbe important
— «encore » — dans le texte français.

On en est réduit aux conjectures sur l’objet du changement apporté au
texte français, car les documents sont rares. Reste donc la règle qui veut
que, s’il y a — ce dont je doute — une différence réelle de sens entre les
textes, on adopte celui qui concilie le mieux les textes dans les différentes
langues, c’est-à-dire les cinq versions. Dans le cas présent, tout au moins,
cette opération ne présente pas de grandes difficultés. Une déclaration
d'acceptation de la juridiction obligatoire qui n’est jamais entrée en
vigueur sous le régime de l’ancien Statut ne peut certainement pas être
considérée, sous le nouveau Statut, comme « still in force », selon la for-
mule utilisée dans quatre des versions du Statut, et selon le sens compatible
avec le propos déclaré de cette disposition, qui était de transférer à la
nouvelle Cour les obligations créées à l’égard de sa devancière.

Il rest pas difficile de tirer le même sens de la formule française « pour
une durée qui n’est pas encore expirée ». Ce que vise cette formule est
certainement une déclaration ayant effectivement institué la juridiction
obligatoire de la Cour permanente. Une déclaration à propos de laquelle,

150
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. JENNINGS) 539

faute de ratification du protocole, aucune date ne peut être assignée au
début de lobligation relativement à la Cour permanente ne peut être
considérée comme faite « pour une durée qui n’est pas encore expirée ». Ce
qui n’a jamais commencé ne peut avoir de durée.

L'affaire de l’Incident aérien

Le sens de l’article 36, paragraphe 5, est précisé par l'arrêt de la Cour
dans l'affaire de l’Incident aérien (C.1.J. Recueil 1959, p. 127). Dans cette
affaire, le demandeur, l'Etat d’Israël, prétendait en cette occasion faire
jouer l’article 36, paragraphe 5, à l'égard de la déclaration de la Bulgarie du
29 juillet 1921, déclaration qui avait été faite sans condition et qui était
incontestablement entrée en vigueur à l'égard de la Cour permanente,
puisque la Bulgarie avait ratifié le protocole de signature du Statut. Or la
Cour a conclu qu’elle n’avait pas juridiction obligatoire en vertu de l’ar-
ticle 36, paragraphe 5, au motif qu’à l’époque où Ja Bulgarie, qui n’était
pas présente à la conférence de San Francisco, était devenue Membre de
l'Organisation des Nations Unies, en 1955, la Cour permanente avait cessé
d’exister. La déclaration de la Bulgarie, bien qu’elle eût, d’après ses propres
termes, été faite sans condition et, partant, sans limite de durée, était donc
devenue caduque avec la disparition de la Cour permanente. La question
posée par la Cour était ainsi de savoir si la déclaration pouvait être
considérée comme « still in force » à l'égard de l’ancienne Cour au moment
où la Bulgarie avait été admise au bénéfice du Statut de la nouvelle Cour, et
notamment de l’article 36, paragraphe 5. La Cour a catégoriquement rejeté
l’idée qu’aux fins de l’article 36, paragraphe 5, on pit se borner à tenir
compte des termes de la déclaration, en faisant abstraction de la validité de
cette dernière par rapport à la Cour permanente. Si donc une déclaration,
entrée en vigueur à l'égard de la Cour permanente et qui, d’après ses
propres termes, n’était pas périmée, n’entre pas dans le champ d’applica-
tion de l’article 36, paragraphe 5, pour la raison que obligation qu’elle
avait fait naître à l’égard de l’ancienne Cour a nécessairement pris fin en
même temps que ladite Cour, on est fondé à supposer, à fortiori, qu’une
déclaration qui n’a jamais créé d’obligation à l’égard de l’ancienne Cour ne
peut être reportée sur la nouvelle Cour par le jeu de Particle 36, para-
graphe 5.

L'arrêt précité contient un passage qui s'applique parfaitement à la
présente affaire. Considérant le cas des Etats, telle la Bulgarie, qui ne sont
devenus parties à la Charte et au Statut de la nouvelle Cour qu’aprés la
dissolution de la Cour permanente, la Cour affirmait :

« Dès lors, la question d’une transformation d’une obligation exis-
tante ne pouvait plus se poser pour eux : seule pouvait être envisagée
la création d’une obligation nouvelle à leur charge. Etendre à ces Etats

151
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. JENNINGS) 540

larticle 36, paragraphe 5, serait admettre que celui-ci a fait pour eux
tout autre chose que ce qu’il a fait pour les Etats signataires. » (C.LJ.
Recueil 1959, p. 138.)

Par ces mots, la Cour déniait à Particle 36, paragraphe 5, le pouvoir de
créer une obligation nouvelle, n’existant pas sous le régime de Pancienne
Cour, c’est-à-dire précisément ce que fait le présent arrêt à propos du
Nicaragua.

Pour toutes les raisons que je viens d’énoncer, dire que l’article 36,
paragraphe 5, a eu pour effet de créer pour le Nicaragua, à l’égard de la
Cour actuelle, une obligation qui en fait n’a jamais existé à l’égard de la
Cour permanente, équivaut, me semble-t-il, à forcer de manière abusive le
texte de l’article au-delà de ce qui est permis.

*
* ok

Les Annuaires de la Cour

Le Nicaragua attache une importance considérable au fait que tous les
Annuaires de la Cour actuelle l’ont inclu parmi les Etats liés par la clause
facultative. Et la Cour, dans son arrêt, voit elle aussi dans les Annuaires et
certaines autres publications un élément confirmant son interprétation de
Particle 36, paragraphe 5, sinon une source autonome de compétence.
Selon moi, c’est une erreur de principe que d’accorder un poids important,
voire décisif, aux mentions figurant dans les Annuaires de la Cour ; de plus,
cette démarche n’est pas suffisamment étayée par les faits de l’espèce.

C’est une erreur de principe, parce que la Cour devrait toujours distin-
guer entre ses fonctions administratives — y compris la rédaction de
l'Annuaire par le Greffier, agissant sur instructions de la Cour — et ses
fonctions judiciaires. Lorsqu'il y a désaccord entre deux Etats sur la
compétence de la Cour, ce désaccord peut, comme dans le cas présent, être
soumis à la Cour pour qu’elle statue dans le cadre de ses fonctions judi-
ciaires. Mais il y a quelque chose d’absurde à conclure, après l’échange de
volumineuses pièces écrites et deux tours de procédure orale, que la ques-
tion était pratiquement réglée avant tout cela par l’action menée par le
Greffier pour le compte de la Cour, dans l'exercice des fonctions admi-
nistratives de celle-ci, et sans échange d’arguments ni procédure judiciaire.
La nécessaire évaluation par les services administratifs de la Cour de l’état
d’une question juridique, en vue de la publication d’un ouvrage annuel de
référence, et la décision prise sur cette même question par la Cour elle-
même, dans le cadre de ses fonctions judiciaires et à l’issue d’une procédure
judiciaire complète, avec audition des deux parties, sont choses entière-
ment différentes, et à ne jamais confondre.

C’est d’ailleurs pour prévenir toute confusion sur ce point que la « pré-

152
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. JENNINGS) 541

face » générale de tous les Annuaires comprend une mise en garde déga-
geant la responsabilité de la Cour, qui, dans le premier Annuaire (1946-
1947), était rédigée comme suit :

« L’Annuaire de la Cour internationale de Justice est élaboré et
publié sous la direction du Greffier. Son contenu n’engage en aucune
manière la Cour. »

Cet avertissement a, de manière significative, été précisé comme suit
dans les Annuaires ultérieurs :

« L'Annuaire, rédigé par le Greffe, n’engage en aucune façon la
Cour. En particulier les résumés d’arrêts, avis consultatifs et ordon-
nances figurant au chapitre VI ne sauraient être cités à l’encontre du
texte même des arrêts, avis consultatifs et ordonnances, dont ils ne
constituent pas une interprétation. »

En attribuant malgré cela des conséquences juridiques de poids aux men-
tions de l’Annuaire, la Cour détruit l'effet explicite de l’avertissement, et, de
plus, commet ce qui, à mon avis, est une erreur de principe.

Mais indépendamment même de ces objections de principe, les An-
nuaires ne permettent aucunement d'établir avec certitude la validité de la
déclaration nicaraguayenne : bien au contraire, ils éveillent tous, l’un après
l’autre, l’attention du lecteur vigilant et l’amènent à détecter l’existence de
certains doutes.

Le premier Annuaire est celui de 1946-1947. Le Nicaragua y apparaît
sous deux rubriques. La première se trouve dans la partie consacrée au
texte des « communications et déclarations des Etats qui sont encore liés
par leur adhésion à la Disposition facultative du Statut de la Cour per-
manente de Justice internationale » (p. 203)!. Le texte de la déclaration
nicaraguayenne du 24 septembre 1929 y figure in extenso, à la page 206
(page 210 de l’édition anglaise), accompagné d’un renvoi à une note de bas
de page rédigée comme suit :

« Suivant un télégramme du 29 novembre 1939, adressé à la Société
des Nations, le Nicaragua avait ratifié le Protocole de signature du
Statut de la Cour permanente de Justice internationale (16 décembre
1920), l'instrument de ratification devant suivre. Cependant, le dépôt
de cet instrument n’a pas été notifié au Greffe. »

Voila donc pour l'Annuaire dans lequel on pouvait trouver le texte même

! La présence dans ce titre des mots « encore liés » (« still bound »), loin d’étayer
l'argument que le Nicaragua veut tirer des mentions des Annuaires, montre pourquoi les
Greffiers successifs doutaient si le Nicaragua devait ou non figurer sur cette liste.

153
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. JENNINGS) 542

de la déclaration nicaraguayenne, la pratique étant, dans les Annuaires
suivants, de renvoyer à ce premier Annuaire les lecteurs désireux de consul-
ter ce texte.

La deuxième rubrique faisant mention du Nicaragua dans ce même
Annuaire pour 1946-1947 est la liste complète (que l’on retrouve dans les
Annuaires ultérieurs) des Etats ayant adhéré à la clause facultative. Cette
liste comporte, pour chaque Etat, la date de l'acceptation et les conditions
qui s’y attachent, mais non le texte de la communication. Le Nicaragua
apparaît sur la liste de Annuaire pour 1946-1947, page 222, à la place qui
lui revient dans l’ordre alphabétique, comme ayant fait une déclaration
«sans condition » le «24 IX 29». Une note en bas de page renvoie
toutefois à la page 206 pour le texte de la déclaration. Et la liste elle-même
est coiffée par le titre suivant, en caractères gras :

« Liste des Etats qui ont reconnu comme obligatoire la juridiction
de la Cour internationale de Justice ou qui sont encore liés {still bound)
par leur adhésion à la Disposition facultative du Statut de la Cour
permanente de Justice internationale (article 36 du Statut de la Cour
internationale de Justice). »

Il y a donc une conclusion sûre que l’on peut tirer de ces Annuaires (car le
même titre revient dans plusieurs des volumes suivants) : c’est que les
Greffiers, à tout le moins, considéraient l'expression « still in force » de l’ar-
ticle 36, paragraphe 5, comme l'équivalent de « still bound » (encore liés).

Conformément à la pratique usuelle en la matière, la mention relative au
Nicaragua portée sur la liste figurant dans les Annuaires 1947-1948 à
1954-1955 est tout simplement la reproduction exacte de celle qui figurait
dans l'Annuaire 1946-1947. Le Nicaragua a paru attacher quelque impor-
tance à l’absence, dans ces volumes ultérieurs, de la note indiquant qu’au-
cun instrument nicaraguayen de ratification du protocole de signature du
Statut de la Cour permanente de Justice internationale n’avait été reçu à
Genève. Mais, comme je lai signalé plus haut, cette note ne figurait pas
davantage dans la liste, assortie d’un résumé des déclarations, de l’An-
nuaire 1946-1947 : elle apparaissait dans la section où était reproduit le
texte même de la déclaration nicaraguayenne. De plus, on trouve dans tous
les Annuaires allant de 1947-1948 à 1954-1955, au début de la section
consacrée aux « instruments », une liste des Etats ayant fait des déclara-
tions. Or le Nicaragua y figure, mais toujours avec un renvoi priant le
lecteur de se reporter à la page 206 (page 210 de la version anglaise) de
l'Annuaire 1946-1947 pour ce qui est du texte de la déclaration, où figurait
évidemment la note de bas de page. Il n’est donc pas exact de dire que cette
série de sept Annuaires ne comportait aucun élément de nature à susciter
des doutes au sujet de la déclaration nicaraguayenne : au contraire, le
lecteur attentif était toujours ramené au texte de la déclaration figurant
dans l’Annuaire 1947-1948, où se trouvait la note de bas de page qui devait
linciter à la prudence.

A partir de l’Annuaire 1955-1956, il se produit un changement. On
retrouve la même liste d'Etats renvoyant le lecteur à la page 206 de

154
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. JENNINGS) 543

P Annuaire 1946-1947 et à la note en bas de page, mais avec un remaniement
de la liste analytique des Etats « qui sont encore liés par leur acceptation de
la juridiction obligatoire de la Cour permanente de Justice internatio-
nale » : la mention relative au Nicaragua est maintenant complétée par une
nouvelle note de bas de page, qui reprend le texte de celle de 1946-1947,
avec toutefois, dans la deuxième phrase, une modification qui en renforce
le sens. La note se lit désormais comme suit :

« Par télégramme daté du 29 novembre 1939, adressé à la Société
des Nations, le Nicaragua avait ratifié le protocole de signature du
Statut de la Cour permanente de Justice internationale (16 décembre
1920), et l'instrument de ratification devait suivre. Cependant, il
semble que ledit instrument de ratification ne soit jamais arrivé à la
Société des Nations. »

Ainsi donc, depuis 1955-1956, le lecteur est averti à deux repises qu’il y a
doute : d’abord, par le renvoi habituel, dans la liste introductive des Etats
ayant adhéré à la clause facultative, au texte de la déclaration figurant dans
l'Annuaire 1946-1947, c’est-à-dire au texte assorti en note d’un avertisse-
ment ; et ensuite, par la nouvelle note dont s’accompagne la mention
réservée au Nicaragua dans la liste analytique des déclarations des Etats
« qui sont encore liés par leur acceptation de la juridiction obligatoire de la
Cour permanente de Justice internationale », note qui renforce le sens de la
note originale.

Le iecteur attentif ne peut manquer de relever une autre mise en garde.
Aux pages 205-206 de l’Annuaire 1956-1957 on trouve deux phrases très
importantes, ainsi rédigées :

« Les textes des déclarations énoncées dans ce chapitre sont repro-
duits uniquement pour la commodité du lecteur. L’inclusion de la
déclaration émanant d’un Etat quelconque ne saurait être considérée
comme l'indication des vues du Greffe ni, à fortiori, de celles de la
Cour, sur la nature, la portée ou la validité de instrument en ques-
tion. »

Il se peut que cette double référence ait eu pour origine les demandes de
renseignements qui, comme la procédure écrite l’a montré, ont été adres-
sées au Greffier par Manley Hudson, conseiller du Honduras dans le litige
que la Cour fut ultérieurement appelée à trancher sous le nom d’affaire de
la Sentence arbitrale rendue par le roi d’Espagne le 23 décembre 1906 (C.1J.
Recueil 1960, p. 192 ; Hudson mourut toutefois l’année de l'arrêt sans avoir
pu prendre part à la procédure en qualité de conseil). Mais le but de la
nouvelle note était peut-étre aussi de préparer la nouvelle présentation de
l'Annuaire 1956-1957, année à partir de laquelle on ne trouve plus deux
listes d’Etats, se rapportant l’une aux déclarations faites au titre de l’ar-
ticle 36, paragraphe 2, et l’autre à l’article 36, paragraphe 5, mais une
section générale unique, reproduisant les textes des instruments. C’est dire
qu’il n’y avait pas lieu, à partir de 1956-1957 et jusqu’au dernier Annuaire
compris, de publier de liste renvoyant à l’Annuaire dans lequel était

155
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. JENNINGS) 544

reproduit le texte des déclarations, puisque, dans PAnnuaire, nouvelle
présentation, ce texte figure chaque année dans la section considérée ; il
était, en revanche, indispensable que la note faisant état des doutes sur la
validité de la déclaration nicaraguayenne apparût en regard de la rubrique
consacrée au Nicaragua dans cette liste désormais unique — ce qui, main-
tenant, est invariablement le cas.

Il convient de souligner que les Greffiers successifs qui ont établi l’An-
nuaire — lequel, pour reprendre les termes de la préface insérée dans
chacun d’entre eux, « n'engage en aucune façon la Cour »! — se sont
comportés de la seule façon qui fût correcte, en se bornant à donner les
faits, sans vouloir trancher de la position du Nicaragua dans un sens où un
autre ; en procédant autrement, ils auraient excédé leurs attributions. De
cette façon, le lecteur un tant soit peu averti est amené à noter, dans chacun
des Annuaires, que la Société des Nations ne semble pas avoir reçu de
ratification nicaraguayenne du protocole de signature du Statut de la Cour
permanente. Les Greffiers ne pouvaient faire ni moins ni plus sans outre-
passer leurs pouvoirs. Leur rôle se bornait à informer le lecteur qu’il
existait bien une déclaration nicaraguayenne d'acceptation de la juridic-
tion obligatoire, en ajoutant que la nécessaire ratification du protocole
n'avait pas été reçue. La mise en garde citée plus haut avertit le lecteur que
les mentions figurant dans l'Annuaire ne doivent pas être considérées
comme l'expression de vues particulières, fût-ce celles du Greffier. Il est
donc plus que surprenant de voir la Cour attacher maintenant un tel poids
à ces mentions. Cela va à l'encontre des principes admis. Cela contredit les
avertissements insérés dans chaque Annuaire, généralement en plus d’un
endroit. Enfin cela n’est pas confirmé par une lecture un peu attentive des
Annuaires.

Le Nicaragua a fait état d’autres publications, dont la plupart sont des
recueils de traités publiés par divers pays qui presque certainement pren-
nent l’Annuaire comme source et, en général, le disent expressément.
Quant à l’idée avancée à titre subsidiaire que la Cour serait en quelque
façon liée par la mention du Nicaragua dans la liste des Etats acceptant la
juridiction obligatoire qui figure dans les Rapports annuels de la Cour à
l’Assemblée générale, je ne m’y attarderai pas. L'hypothèse qu’une liste fi-
gurant dans les rapports de pure routine faits par la Cour dans Pexercice de
ses fonctions administratives puisse en quelque sorte préjuger les conclu-
sions auxquelles elle pourrait parvenir, au terme d’une procédure judi-
ciaire, sur une difficile question juridique, ne laisse pas d’être surprenante.
L'objet de cette section des Rapports de la Cour à l Assemblée générale est

! Ces observations liminaires signées personnellement par le Greffier ont cessé
d’apparaitre sous le titre « Préface » à compter de l'Annuaire pour 1961-1962. Elles ont
continué toutefois à figurer sur une page distincte suivant immédiatement la page de
titre.

156
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. JENNINGS) 545

de donner à celle-ci une idé plus ou moins exacte de la position concernant
la clause facultative ; il n’est certainement pas de préjuger, et moins encore
de trancher, l’issue d’un différend entre le Nicaragua et les Etats-Unis. La
liste se compose d’ailleurs de deux courts paragraphes signalant que cer-
tains Etats ont émis des réserves, sans indiquer quels sont ces Etats, ni
quelle est la nature de leurs réserves. Elle renvoie ceux qui voudraient en
savoir plus à l'Annuaire. Nul ne peut commettre l’erreur de croire que cette
liste épuise le sujet. Quant à la présente affaire, tous ceux qui s'intéressent
aux questions de droit qu’elle met en jeu conviendront de sa difficulté ; et il
serait singulier que la Cour, pour la trancher, se laisse détourner de sa
course par un banal rapport administratif.

*
* *

Il. LA LETTRE DU 6 AVRIL 1984 DE M. SHULTZ, SECRÉTAIRE D'ÉTAT

Etant donné qu’à mon avis l’article 36, paragraphe 5, du Statut de la
Cour n’est pas applicable à la déclaration du Nicaragua de 1929 et qu’en
conséquence le Nicaragua n’a pas qualité pour introduire cette instance
devant la Cour sans l’accord formel des Etats-Unis, il n’est pas à stricte-
ment parler nécessaire de considérer les autres points de désaccord entre
les Parties. Cependant, comme la Cour a décidé qu’elle a compétence en
vertu de l’article 36, paragraphe 2, de son Statut, peut-être convient-il que
J'indique brièvement ma position quant à l’effet de la lettre de M. Shultz et
de la réserve des Etats-Unis relative aux traités mulilatéraux. Le texte de la
lettre en date du 6 avril 1984 de M. Shultz, secrétaire d’Etat, est le sui-
vant :

« Au nom du Gouvernement des Etats-Unis d'Amérique, et me
référant à la déclaration que mon gouvernement a faite le 26 août 1946
au sujet de l'acceptation par les Etats-Unis d'Amérique de la juridic-
tion obligatoire de la Cour internationale de Justice, j’ai l'honneur de
faire savoir que ladite déclaration ne sera pas applicable aux diffé-
rends avec l’un quelconque des Etats de Amérique centrale ou
découlant d'événements en Amérique centrale ou s’y rapportant, tous
différends qui seront réglés de la manière dont les parties pourront
convenir.

Nonobstant les termes de la déclaration susmentionnée, la présente
notification prendra effet immédiatement et restera en vigueur pen-
dant deux ans, de manière à encourager le processus continu de
règlement des différends régionaux qui vise à une solution négociée
des problèmes interdépendants d’ordre politique, économique et de
sécurité qui se posent en Amérique centrale. »

Cette lettre soulève de nombreuses questions, mais la plus importante —
en tout cas au point de vue du droit général qui régit les acceptations de la

157
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. JENNINGS) 546

clause facultative — est sans doute l’effet que peut avoir en droit la con-
tradiction manifeste entre la déclaration par laquelle les Etats-Unis ont
accepté en 1946 la juridiction obligatoire « pour une durée de cinq ans
{étant entendu qu’elle restera] en vigueur de plein droit », sauf préavis de
six mois, et la lettre de M. Shultz qui, est-il précisé, doit prendre effet
immédiatement et rester en vigueur pendant deux ans, nonobstant les
termes de la déclaration de 1946.

Avant toutefois d'essayer de répondre à cette question, peut-être est-il
bon de faire deux observations liminaires. Tout d’abord, je n’ai pas trouvé
très utiles les débats de la procédure orale sur la question de savoir si la
valeur juridique des déclarations faites au titre de la clause facultative
relève ou non du droit des traités ; et ces débats, en tout cas, ne m'ont pas
paru concluants. En réalité, sans doute le régime de la clause facultative
est-il un régime sui generis. On peut certes appliquer par analogie certains
éléments du droit des traités ; mais on peut appliquer tout aussi bien
certains éléments du droit qui régit les déclarations unilatérales, et, mieux
encore, du droit découlant de la pratique des Etats en la matière.

Ma seconde observation est que je ne crois pas nécessaire d'examiner
longuement la question, assez théorique, de savoir si la lettre de M. Shultz a
pour objet de modifier ou de remplacer la déclaration de 1946. Dans l’un et
l'autre cas, les mêmes grands problèmes de principe se poseraient (voir
aussi l'affaire du Droit de passage sur territoire indien, exceptions prélimi-
naires, C.J. Recueil 1957, p. 143-144). A première vue, il semble qu’il
s'agisse d’une modification, puisque la déclaration originale subsiste
inchangée pour ce qui est de la plupart des Etats et des différends, et il ne
paraît ni raisonnable ni utile de chercher plus loin que l’affirmation des
Etats-Unis d’après laquelle cette lettre n’a pas pour but de dénoncer leur
déclaration, mais seulement de la modifier temporairement ou de la sus-
pendre partiellement.

Pour en venir à la question de la contradiction entre les termes ratione
temporis de la déclaration de 1946 et les termes de la lettre de M. Shultz, il
est évidemment établi en droit — c’est la règle dite de l’affaire Nottebohm
(C.LJ. Recueil 1953, p. 123) — que le moment critique à considérer pour
déterminer si la Cour a ou non compétence pour une espèce particulière est
le moment où la Cour est saisie de l’affaire, c’est-à-dire la date de la
saisine ; le corollaire de cette règle étant qu’il n’est pas possible en droit à
un gouvernement de modifier valablement sa déclaration après la saisine
pour exclure la compétence de la Cour. C’est ainsi que, dans l’affaire du
Droit de passage sur territoire indien (C.I.J. Recueil 1957, p. 142), la Cour a
affirmé :

« C’est une règle de droit généralement acceptée et appliquée dans
le passé par la Cour qu’une fois la Cour valablement saisie d’un
différend, l’action unilatérale de l'Etat défendeur, dénonçant tout ou
partie de sa déclaration, ne peut retirer compétence à la Cour. »

Mais le problème en l’espèce est tout à fait différent : il s’agit de savoir si un

158
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. JENNINGS) 547

gouvernement peut légitimement et valablement modifier les termes de sa
déclaration avant la saisine ; et même quelques heures seulement avant la
saisine, et en prévision de l’affaire particulière dont la Cour va être saisie.
Apparemment, c’est la première fois que la Cour a à s'occuper d’un tel
problème, qui cependant n’a évidemment pas manqué d'attirer l’attention
des commentateurs. |

Manifestement, une déclaration faite au titre de la clause facultative
établit une certaine relation avec les autres Etats déclarants, encore qu’il ne
soit pas facile de préciser le genre de relation juridique dont il s’agit. C’est
en tout cas une relation résultant d’une grande variété de déclarations
unilatérales, mais ayant toutes la qualité commune d’avoir été faites en
application de l’article 36, paragraphe 2, du Statut de la Cour. Ces décla-
rations sont des déclarations d'intention ; et, même, des déclarations d’in-
tention faites d’une façon très formelle. Mais il est évident qu’elles ne
constituent ni des traités ni des contrats ; ou du moins, si on les qualifie de
traités ou de contrats, il faut immédiatement ajouter qu’il s’agit de traités
ou de contrats d’un genre particulier, qui ne font jouer qu’une partie des
règles normalement applicables. Ainsi, d’où qu’on parte, il faut bien finir
par admettre que les déclarations sont d’un caractère sui generis. Bref, pour
intéressant qu’il puisse être de spéculer sur la nature juridique exacte des
déclarations d’acceptation de la clause facultative, il me semble qu’il y a
intérêt à fonder l’analyse, non pas sur une définition abstraite, mais sur la
pratique réelle et sur ce qu’attendent aujourd’hui les Etats.

Le droit progresse par précédents, et c’est ce qui lui confère cohérence et
prévisibilité. Mais, en droit comme ailleurs, les précédents doivent être
considérés à la lumière de l’histoire et de l’évolution des mœurs. A l’époque
de la Cour permanente, et même en 1946, date de la déclaration des
Etats-Unis, nombreux étaient les Etats souscrivant au système de la clause
facultative. Ce n’est plus le.cas aujourd’hui : les Etats ayant accepté la
clause facultative sont nettement en minorité, et, parmi les Etats les plus
puissants et les plus importants, beaucoup n’ont pas accepté la juridiction
obligatoire de la Cour et ne paraissent guère enclins à le faire. Il convient
done, pour porter un jugement sur la pratique contemporaine, de tenir
compte de la position de cette majorité d’Etats qui n’ont pas adhéré au
système de la clause facultative. Comme le disait fort bien sir Humphrey
Waldock dans une étude connue de tous :

« Un Etat qui est partie au Statut de la Cour, mais qui n’a pas fait de
déclaration acceptant la clause facultative, se trouve dans une situa-
tion tout à fait privilégiée. En effet, l'adhésion au Statut n’entraine en
soi aucune obligation de comparaître devant la Cour dans une affaire
contentieuse introduite par un autre Etat : pour encourir l’obligation
de se présenter en qualité de défendeur dans une affaire donnée, un
Etat doit avoir expressément accepté la juridiction contentieuse de la
Cour, soit par un traité, soit par une déclaration unilatérale d’accep-
tation faite conformément à la clause facultative. Par contre, le simple
fait d’être partie au Statut donne à l'Etat, en vertu de la clause

159
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. JENNINGS) 548

facultative, la faculté de se mettre à tout moment en mesure de
traduire immédiatement devant la Cour tout Etat ayant déjà accepté
la clause facultative, dans toute affaire à laquelle s’appliquent les
termes de sa déclaration. Etant partie au Statut, cet Etat a le droit, en
vertu de la clause facultative, de faire à tout moment, et sans men-
tionner un Etat déterminé, une déclaration reconnaissant la juridic-
tion obligatoire de la Cour à l’égard des Etats qui ont également
souscrit à la clause facultative.

En conséquence, un Etat qui a fait une déclaration en vertu de la
clause facultative et un Etat qui n’en a pas fait se trouvent dans une
situation de flagrante inégalité. A toutes fins pratiques, le premier de
ces Etats peut toujours être obligatoirement traduit devant la Cour
dans une instance introduite par le second, alors que celui-ci ne peut
pas être traduit devant la Cour 41a demande du premier tant qu’il n’a
pas choisi d'introduire lui-même une instance devant la Cour en
qualité de demandeur et qu’il n’a pas fait, en vertu de la clause
facultative, une déclaration d'acceptation à cette fin expresse. » (Bri-
tish Year Book of International Law, 1955-1956, p. 280.)

C’est donc, au moins en partie, en tenant compte de ce que Waldock
qualifie ensuite d’« absence fondamentale de réciprocité entre les Etats qui
ont fait une déclaration et ceux qui n’en ont pas fait » qu'il convient de
répondre à la question de l’effet juridique des déclarations. C’est cette
inégalité, ce manque de réciprocité, qui incite inévitablement les Etats
déclarants à se réserver le droit de dénoncer ou de modifier leur déclaration
avec effet immédiat ; encore subsiste-t-il une inégalité par rapport aux
Etats qui ont choisi de ne pas faire de déclaration du tout. Dans ce
contexte, il me paraît aussi difficile qu’inéquitable de vouloir qu’un Etat
dont la déclaration, comme celle des Etats-Unis, envisage d’un préavis de
six mois, soit lié par cette déclaration d’intention à l’égard de tout un
chacun, et notamment à l'égard des très nombreux Etats qui se sont refusés
à accepter toute obligation, même éventuelle, de se soumettre à la juridic-
tion de la Cour — étant entendu évidemment que ledit Etat est ainsi lié dès
qu’il y a eu dépôt de requête.

Ïl est une solution qui présente les attraits d’un compromis, et qui repose
sur une application nouvelle du principe de réciprocité aux relations exis-
tant même avant la saisine : c’est celle qui a été préconisée devant la Cour
par les Etats-Unis. Elle a l'avantage de faire jouer un principe — l’idée
d'Etats « acceptant la même obligation » — qui est expressément inscrit
dans les termes de l’article 36, paragraphe 2, et où la pratique et la doctrine
dans leur ensemble voient le fondement même et la justification du système
de la clause facultative.

Ce critère de réciprocité appliqué avant la saisine signifierait sans doute
que, si l’on considère par exemple la relation entre un Etat A, ayant fait une
déclaration stipulant un préavis de dénonciation de douze mois, et un Etat
B, ayant fait une déclaration stipulant un préavis de dénonciation de six
mois, l'Etat A aurait le droit de dénoncer sa déclaration avec préavis de six

160
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. JENNINGS) 549

mois à l'égard de Etat B, encore qu’il ne soit pas facile d'imaginer les
circonstances où l'Etat A aurait grand avantage à user de ce droit. Il y
aurait en revanche des avantages pratiques évidents dans le cas où l'Etat B
se serait réservé le droit de dénoncer ou de modifier à tout moment sa
déclaration ; car l'Etat A pourrait alors justifier à l’égard de l’Etat B un
retrait avec effet immédiat, même, il faut le supposer, devant la probabilité
de l'introduction d’une instance par l'Etat B. C’est ainsi que les Etats-Unis
pensent que le principe de réciprocité devrait s’appliquer en l’espèce —
encore que leur position doive être étayée par l’argument supplémentaire
que la déclaration « sans condition » du Nicaragua peut être dénoncée ou
modifiée à tout moment avec effet immédiat.

En laissant de côté pour le moment la question de savoir si, dans la
présente espèce, le résultat serait effectivement celui que recherchent les
Etats-Unis, il faut reconnaître qu’une telle application de la doctrine de la
réciprocité avant la saisine est une solution possible et commode du pro-
blème, et qui n’est pas sans attraits.

L'idée d’appliquer la réciprocité avant la saisine et non pas après — ou
plutôt, de l'appliquer avant la date de la saisine et non pas à cette date —
n’est cependant pas exempte de difficulté, et serait jusqu’à un certain point
une innovation. Au moment de la saisine, en effet, il y a trois facteurs, et
non deux, qui entrent en ligne de compte pour déterminer si la Cour a
compétence ou non : il y a les termes des déclarations des deux Etats
intéressés, mais il y a aussi les termes de la requête introductive d'instance.
Ce sont ceux-ci qui permettent de rechercher la coïncidence nécessaire
entre les deux déclarations ; et ils le permettent parce que cette coincidence
ne saurait être qu'une coincidence concernant l’objet même de la requête.
Comme l’a dit la Cour dans Vaffaire du Droit de passage sur territoire
indien :

« Quand une affaire est soumise à la Cour, il est toujours possible de
déterminer quelles sont, à ce moment, les obligations réciproques des
Parties en vertu de leurs déclarations respectives. » (CILJ. Recueil
1957, p. 143.)

Ce prononcé a pour ainsi dire pour corollaire qu’il n’est pas possible de
procéder à cette détermination à un autre moment que celui où l’affaire est
soumise à la Cour; ou du moins qu’à un autre moment cela n’est pas
possible de la même façon exactement. De plus, dans l'affaire citée, la Cour
n’a apparemment pas vu d’objection à lexistence d’un certain élément
d'incertitude quant aux droits et obligations réciproques existant avant le
dépôt de la requête (ibid., p. 143).

Cependant, ce que l’on cherche à « déterminer » au moment de la saisine
— la compétence par rapport à l’objet dela requête — est très différent de ce
qui est en jeu ici : à savoir si, ou dans quelle mesure, un Etat peut retirer ou
modifier sa déclaration, contrairement aux termes de celle-ci, avant la
saisine. La situation elle-même est substantiellement différente. Si en effet,
après la saisine, la déclaration, aussi flexible soit-elle, ne peut plus être
modifiée dans ses effets sur l'espèce, il existe, même selon la concep-

161
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. JENNINGS) 550

tion la plus rigoureuse, certaines possibilités au moins de modifier la
déclaration avant la saisine — par exemple, conformément à ses termes
mêmes.

Toutefois, la conclusion à laquelle je suis arrivé est que, quels que soient
les avantages de la réciprocité pour la solution de ce problème, le fait est
que la pratique des Etats — en tout cas, la pratique récente des Etats — a
déjà dépassé ce stade. Tout indique en effet que les Etats qui ont souscrit au
régime de la clause facultative en sont venus dans leur ensemble à consi-
dérer qu’ils peuvent légitiment dénoncer ou modifier à leur gré leur décla-
ration d’acceptation, à la seule condition de le faire avant la saisine. Les
précédents ne manquent pas où cela a été fait sans susciter de protestation
effective, et même, dans des cas récents, sans susciter aucune protestation.
Mais je m'arrêterai brièvement sur certains aspects de cette pratique
moderne.

Les exemples de changements apportés aux déclarations avant la
seconde guerre mondiale (Colombie, 1936 ; Paraguay, 1938 ; Australie,
Canada, France, Inde, Nouvelle-Zélande, Afrique du Sud et Royaume-
Uni, 1939) n’ont qu’un lien assez lointain avec la question actuellement
soumise à la Cour : à cette époque, la communauté internationale des na-
tions était relativement restreinte, et la plupart de ces nations avaient
accepté le système de la clause facultative, de sorte qu’il n’y avait ni liné-
galité ni l’absence de réciprocité qu’on observe de nos jours, où un grand
nombre d’Etats n’ont pas adhéré à ce système. La seule observation à
propos de ces premiers exemples est peut-être que les protestations,
relativement peu nombreuses, restèrent sans aucun effet, et que les décla-
rations subsistèrent telles que modifiées.

Pour ce qui est de la pratique plus récente, qui est beaucoup plus
abondante, l’élément le plus significatif à maints égards est le nombre (par
rapport au nombre des Etats déclarants) d'Etats qui ont maintenant fait
des déclarations en se réservant expressément le droit de les dénoncer ou de
les modifier avec effet immédiat. Ce droit a été reconnu par la Cour dans
laffaire du Droit de passage sur territoire indien, où elle évoque le

« droit pour de nombreux signataires de la disposition facultative,
l'Inde y comprise, de mettre fin à leur déclaration d’acceptation par
simple notification sans préavis obligatoire » (C.IJ. Recueil 1957,
p. 143).

Et il appert que pas moins de quinze déclarations réservent aujourd’hui un
droit de modification avec effet immédiat : Australie, Botswana, Canada,
El Salvador, Kenya, Malawi, Malte, Maurice, Norvège, Nouvelle-Zélande,
Portugal, Royaume-Uni, Somalie, Swaziland et Togo — soit près d’un tiers
des déclarations actuellement en vigueur. Peut-être dira-t-on que cela ne
fait que démontrer la possibilité de réserver expressément le droit de

162
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. JENNINGS) 551

modification immédiate ; car, manifestement, si les Etats ne sont pas tenus
d'accepter la juridiction obligatoire, ils peuvent l’accepter sous certaines
conditions, y compris même la faculté de dénonciation immédiate. Mais on
pourrait également soutenir que, vu les nombreuses réserves expresses du
droit de dénonciation ou de modification immédiate, le fait d'introduire
dans une déclaration unilatérale et volontaire une stipulation dans ce sens
a pour objet de mieux préciser la position de l'Etat déclarant ou d'indiquer
les modalités de dénonciation ou de modification ; et que cette pratique
fréquente confirme l’idée que ce droit est maintenant généralement admis,
quelle qu’ait pu être la situation auparavant.

A maints égards, les exemples plus marquants sont les dénonciations ou
modifications notifiées par des Etats qui, souvent sans s’être expressément
réservé un tel droit, ont annoncé ces changements avec effet immédiat et
dans l'intention manifeste — comme c’est le cas en l’espèce — de prévenir
l'ouverture d’une instance, ou d’une catégorie d’instances particulière. Il
n'existe pas moins de onze exemples de modifications faites sans que ce
droit eût été expressément réservé : le Royaume-Uni l’a fait trois fois
(2 juin 1955, 31 octobre 1955, 18 avril 1957), la France deux fois (10 juillet
1959, 20 mai 1966), et les Etats suivants une fois : Australie (6 février 1954),
Afrique du Sud (13 septembre 1955), Canada (7 avril 1970), Philippines
(18 janvier 1972) et Inde (18 avril 1974). Six de ces modifications ont été
faites, cela est avéré, pour éviter des requêtes concernant des questions que
l'Etat intéressé souhaitait soustraire au règlement judiciaire. La modifica-
tion australienne de 1954, par exemple, avait pour objet d’écarter une
éventuelle requête japonaise sur les pêcheries de perles dans les mers
situées entre l’Australie et le Japon. Le Royaume-Uni a restreint par deux
fois la portée de sa déclaration, dans le but exprès d’éviter une requête sur
son différend avec l’Arabie Saoudite concernant l’oasis de Buraimi (après
l'échec des efforts d’arbitrage). La nouvelle réserve apportée en 1970 à la
déclaration canadienne était expressément destinée à éviter toute requête
pouvant mettre en cause la légitimité des textes législatifs de 1970 par
lesquels le Canada avait instauré dans les eaux arctiques une zone anti-
pollution de juridiction canadienne s'étendant à 100 milles de sa côte
septentrionale. D’après le premier ministre canadien lui-même, parlant à
la presse,

« il importait de faire cette réserve au moment où nous avons pro-
mulgué la loi, de crainte qu’une procédure judiciaire ne puisse être
engagée trop tard pour que nous réussissions à nous y soustraire »
({nternational Legal Materials, 9-600).

Dans aucun de ces cas, il n’y a eu de protestation formelle mettant en
cause le droit de faire une modification restrictive avec effet immédiat et en
l'absence d’une réserve expresse du droit de modification. Dans le cas du
Canada, les Etats-Unis ont énergiquement contesté la légitimité de la
législation canadienne. Pourtant, loin de nier au Canada le droit de modi-
fier son adhésion à la clause facultative, les Etats-Unis en ont accepté

163
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. JENNINGS) 552

l'effet. Un communiqué de presse du 15 avril 1970 (n° 121), reproduisant
une « déclaration du département d’Etat sur les projets de loi du Gouver-
nement canadien concernant les limites de la mer territoriale » contient le
passage suivant :

« Si toutefois le Gouvernement canadien n’est pas disposé à atten-
dre la conclusion d’un accord international, nous avons insisté, afin
d'éviter de prolonger le différend et de compromettre nos efforts en
vue d'arriver à un règlement international, pour que nos divergences
de vues concernant la pollution et la juridiction exclusive sur les
pêcheries au-delà de 12 milles soient soumises à la Cour internationale
de Justice, qui est l'instance normale pour régler les litiges de cette
nature. L'initiative prise la semaine dernière par le Canada exclut les
différends de cette nature de son acceptation de la juridiction obligatoire
de la Cour internationale. Toutefois, cette initiative permet seulement au
Canada d'éviter d’être obligé à comparaître devant la Cour. Elle ne
l'empêche pas de se joindre volontairement à nous pour soumettre ces
différends à la Cour ou à une chambre appropriée de la Cour. » (LM,
9-606 ; les italiques sont de moi.)

Il y a d’autres exemples connus de modifications, tels que la modifica-
tion de 1973 de la déclaration salvadorienne de 1921, qui fut contestée par
le Honduras, mais par nul autre Etat ; ou la modification de 1984 de la
déclaration israélienne, dont les termes prévoyaient la dénonciation mais
non pas la modification. Il s’agit donc d’une pratique fort convaincante, vu
qu’à l’heure actuelle « l’affiliation » à la clause facultative ne concerne que
quarante-sept Etats.

Un autre élément est sans doute à prendre en considération : ce sont les
travaux de la Commission du droit international sur le droit des traités, et
la conclusion à laquelle elle est arrivée, après examen approfondi, selon
laquelle les traités d’arbitrage, de conciliation ou de règlement judiciaire
figurent parmi les instruments qui, même en l’absence d’une clause de
dénonciation, sont, par leur nature même, révocables par notification. Ces
traités sont évidemment très différents, sur le plan juridique, du système de
la clause facultative. Mais le fait important est que l’éminent rapporteur
spécial sur le droit des traités, sir Humphrey Waidock, à propos des
instruments, raisonnait dans les termes suivants, par analogie avec le
systéme de la clause facultative :

« I] semble que, dans son ensemble, la pratique suivie par les Etats
en ce qui concerne la clause facultative et notamment la tendance
actuelle qui consiste à préférer les déclarations sujettes à dénonciation
par notification autorisent à conclure encore plus nettement que les
traités d’arbitrage, de conciliation et de règlement judiciaire doivent
être considérés comme étant essentiellement susceptibles de dénon-
ciation. » (Annuaire de la Commission du droit international, 1963,
vol. 2, p. 71.)

164
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. JENNINGS) 553

Devant cette tendance récente et indubitable, je suis obligé de conclure
que les Etats ont aujourd’hui — même si la situation était sans doute
différente à l’époque précédente, et plus prometteuse, de la juridiction
découlant de la clause facultative — le droit, avant la saisine de la Cour, de
retirer ou de modifier leur déclaration d’acceptation avec effet immédiat,
et, qui plus est, même en prévision d’une affaire ou d’une catégorie d’af-
faires particulière. S’il en est ainsi, il s'ensuit que la lettre de M. Shultz
excluait valablement la juridiction de la Cour en vertu de l’article 36,
paragraphe 2, du Statut.

I] faut encore ajouter que, si cette interprétation de la pratique des Etats
et des résultats qu’ils en attendent est correcte, il en découle aussi que la
déclaration « sans condition » du Nicaragua pouvait, de son côté, être
retirée ou modifiée à tout moment avant la saisine. Les termes de la décla-
ration nicaraguayenne elle-même suffiraient d’ailleurs à m’amener à cette
opinion, car il est impossible d'imaginer qu’une déclaration sans condition
puisse être faite à perpétuité. Une déclaration faite pour une période
indéfinie, sans autre condition, est assurément une déclaration dont l’ex-
piration peut être définie à tout moment. Et, même si la nécessité de donner
notification du retrait ou de la modification est implicite, on ne saurait
nier, à la lumière de la pratique récente en la matière, que la notification
peut être libellée de façon à avoir effet immédiat. La pratique des Etats qui
ont accepté la juridiction au titre de la clause facultative indique nettement
qu’une notification avec effet immédiat est une notification raisonnable.
Par conséquent, si, contrairement à mon avis personnel, on devait appli-
quer en matière de notification une règle quelconque de réciprocité aux
relations entre Etats déclarants antérieures à la saisine, ma réponse dans le
cas du Nicaragua demeurerait inchangée.

Une dernière observation au sujet de leffet de la lettre du 6 avril 1984 :
tout doute, dans un cas de ce genre, doit par principe être résolu en faveur
de l’Etat défendeur contestant la juridiction. Comme l’a dit la Cour dans
une affaire précédente :

« Enfin, si quelque doute subsistait, la Cour, pour interpréter l’ar-
ticle 36, paragraphe 5, devrait replacer celui-ci dans son contexte et,
pour cela, s'inspirer du système général de la Charte et du Statut qui
fonde la juridiction de la Cour sur le consentement des Etats. Elle
devrait, ainsi qu’elle l’a dit dans l'affaire del’ Or monétaire pris à Rome
en 1943, se garder d’« agir à l'encontre d’un principe de droit inter-
national bien établi et incorporé dans le Statut, à savoir que la Cour ne
peut exercer sa juridiction à l'égard d’un Etat si ce n’est avec le
consentement de ce dernier ». (C.1.J. Recueil 1954, p. 32.) » (Incident
aérien du 27 juillet 1955 (Israël c. Bulgarie), arrêt, CI.J. Recueil 1959,
p. 142.)

165
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. JENNINGS) 554
II]. La RESERVE DES ÉTATS-UNIS RELATIVE AUX TRAITÉS MULTILATÉRAUX

Les Etats-Unis ont invoqué la troisième des réserves à leur déclaration
du 26 août 1946 — dite tantôt « réserve relative aux traités multilatéraux »
et tantôt « réserve Vandenberg ». Aux termes de cette réserve, la juridic-
tion de la Cour ne s'étend pas :

«aux différends résultant d’un traité multilatéral, à moins que
1) toutes les parties au traité que la décision concerne soient éga-
lement parties à l’affaire soumise à la Cour, ou que 2) les Etats-
Unis d'Amérique acceptent expressément la compétence de la
Cour ».

L'importance de cette réserve ne se limite pas à la présente affaire, car elle a
servi de paradigme pour les réserves faites ultérieurement par d’autres pays
— certaines, il est vrai, plus simples parce qu’assorties de moins de res-
trictions, mais, de ce fait même, plus larges dans leur application.

Je ne puis admettre l’argument — que la Cour elle-même ne semble
d’ailleurs pas accueillir — qui voudrait voir dans cette réserve une clause
purement surpefétatoire, n’ayant d’autre effet que de protéger les intérêts
des Etats absents, que protège déjà l’article 59 du Statut. Certes, l’article 59
du Statut et la réserve Vandenberg visent l’un et l’autre les Etats qui ne sont
pas parties 4 l’instance ; mais je ne vois pas comment on peut dire qu’un
instrument qui protège ces Etats contre une décision obligatoire a la même
application qu’un instrument qui exclut la juridiction de la Cour à moins
que les mêmes Etats ne soient parties à l'instance.

Le sens des mots « à moins que toutes les parties au traité ... soient
également parties à l'affaire » ne saurait être plus clair. Peut-être y a-t-il
quelque chose de bizarre dans l’idée de plusieurs dizaines d’ Etats parties à
une instance ; mais l'Etat déclarant a manifestement le droit de faire une
telle réserve, avec pour résultat pratique l’exclusion de compétence, sauf
compromis. Il n’y a pas de doute, par exemple, que l’Etat déclarant peut,
s’ille souhaite, formuler une réserve contre toute affaire, quelle qu’elle soit,
qui mette en jeu un traité auquel il est partie.

La principale difficulté — mais non pas la seule — que pose la réserve des
Etats-Unis relative aux traités multilatéraux vient des mots « que la déci-
sion concerne ». Encore s’agit-il d’une difficulté d'interprétation, et qui ne
diffère guère de celle que soulèvent les demandes d'intervention faites en
vertu de l’article 62 du Statut. En tout état de cause, si la réserve peut être
faite sans cette condition, elle peut certainement être subordonnée à une
condition qui, quelle que soit l’interprétation qu’on lui donne, doit avoir
des effets substantiels. Quant à l’idée que la difficulté de donner à ces mots
un sens précis rendrait la réserve tout entière vague au point qu’on puisse
l’écarter, elle se heurte immédiatement à un obstacle : c’est que, la réserve
n'étant pas séparable du reste de la déclaration des Etats-Unis, il faudrait
alors se demander si elle n’annule pas celle-ci dans son ensemble — auquel
cas il n’y aurait évidemment pas de juridiction en vertu de l’article 36,
paragraphe 2, et les autres aspects de la question n’auraient pas à être

166
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. JENNINGS) 555

examinés (voir l’opinion individuelle de Hersch Lauterpacht dans l’affaire
de Certains emprunts norvégiens, arrêt, C.IJ. Recueil 1957, p. 55 et
suiv.).

Ul ne faut d’ailleurs pas exagérer les difficultés que soulève l'expression
«que la décision concerne » : les Etats-Unis ont indiqué quels sont,
d’après eux, les Etats que concernera la décision de la Cour; et, vu
l'exception que les Etats-Unis tirent de la notion de légitime défense
collective, on ne peut pas dire que cette interprétation de la réserve soit
manifestement impossible.

Le Nicaragua, de son côté, a répondu par un argument très important et
très intéressant : à savoir que ses chefs de demandes, tels que formulés dans
la requête, ne sont pas seulement fondés sur le droit des traités multila-
téraux, mais aussi, et peut être tout autant, sur le droit coutumier. Cela
soulève certains problèmes fondamentaux sur la nature du droit interna-
tional et ses sources ; question de fond, par conséquent. Dans ces condi-
tions, je ne vois pas comment une telle question aurait pu être examinée en
détail dans la phase actuelle de l'instance, et je pense, comme la Cour, que
l'exception tirée de la réserve relative aux traités multilatéraux est une
exception qui, au stade actuel, et pour reprendre les termes de l’article 79,
paragraphe 7, du Règlement de la Cour, ne doit être ni retenue ni rejetée,
mais déclarée « [n’avoir] pas dans les circonstances de l’espèce un caractère
exclusivement préliminaire » ; et qu’il devra donc y être répondu pendant
la « suite de la procédure », pour laquelle la Cour fixera sans doute les
délais prévus au même paragraphe de l’article 79.

IV. LE TRAITÉ D’AMITIÉ, DE COMMERCE ET DE NAVIGATION
DU 21 JANVIER 1956

Dans son mémoire, le Nicaragua accusait les Etats-Unis d’avoir violé les
articles ci-après de ce traité, en vigueur à ce jour : articles I, XIV, para-
graphe 2, XVII, paragraphe 3, XX, XIX, paragraphes 1 et 3, et XXI,
paragraphe 2. Et il ajoutait : « La preuve de ces violations sera apportée au
stade de la procédure sur le fond. » Ce traité contient à l’article XXIV,
paragraphe 2, une clause compromissoire ainsi rédigée :

« Tout différend qui pourrait s'élever entre les parties quant à
linterprétation ou à l'application du présent traité et qui ne pourrait
pas être réglé d’une manière satisfaisante par la voie diplomatique
sera porté devant la Cour internationale de Justice, à moins que
les parties ne conviennent de le régler par d’autres moyens paci-
fiques. »

Ce texte, on le remarquera, est identique, mot pour mot, à celui de
Particle XXI, paragraphe 2, du traité d'amitié, de commerce et de droits

167
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. JENNINGS) 556

consulaires conclu en 1955 par Jes Etats-Unis et l'Iran, que la Cour a
invoqué dans son arrêt en l'affaire du Personnel diplomatique et consulaire
des Etats-Unis à Téhéran (C.I.J. Recueil 1980, p. 26, par. 50). En l’occur-
rence, le Gouvernement de l’Iran ayant « refusé toute discussion », la Cour
a conclu qu'il existait

«non seulement un différend mais, sans aucun doute, «un diffé-
rend … qui ne [pouvait] pas être réglé d’une manière satisfaisante par
la voie diplomatique » au sens de larticle XXI, paragraphe 2, du
traité de 1955 ; et ce différend portait notamment sur les matières
faisant l’objet des demandes présentées par les Etats-Unis en vertu
de ce traité » (ibid., p. 27, par. 51).

Dans la présente espèce, les Etats-Unis objectent que le Nicaragua n’a rien
fait pour régler par la voie diplomatique les questions qui font l’objet de sa
requête. Cependant, le traité de 1955 se contente d’exiger que le différend
n'ait pas été « réglé d’une manière satisfaisante par la voie diplomatique ».
Ainsi exprimée, sous une forme purement négative, ce n’est pas là une
condition très stricte, On pourrait même soutenir, semble-t-il, que tout ce
qui est requis est que, comme le texte le dit avec précision, les reproches
entre les parties n’aient pas d’ores et déjà été « réglés » par la voie diplo-
matique. Bref, if semble que les rédacteurs du traité aient seulement voulu
éviter que les différends déjà réglés de façon satisfaisante par la voie
diplomatique ne soient rouverts devant la Cour. Quoi qu'il en soit, les faits
de la présente espèce montrent que le Nicaragua a soumis les questions qui
font l’objet de sa requête au Conseil de sécurité, où il s’est heurté au veto
des Etats-Unis. Et il ne saurait faire de doute que Organisation des
Nations Unies, et en particulier le Conseil de sécurité, est une instance
diplomatique parfaitement régulière. Apparemment, donc, les conditions
de l’article XXIV sont parfaitement remplies sur ce point.

Cependant, l’arrêt rendu dans l’affaire du Personnel diplomatique et
consulaire des Etats-Unis à Téhéran contient un élément d’un intérêt crucial
aux fins de la présente espèce : c’est la conclusion de la Cour d’après
laquelle, même si la clause compromissoire en question ne prévoyait pas en
termes exprès que l’une ou l’autre des parties pit la saisir par requête
unilatérale, il était « évident que, comme les Etats-Unis l’ont soutenu dans
leur mémoire, c’est bien ainsi que les parties l’entendaient » (ibid). Les
clauses compromissoires des deux traités, celui avec l’Iran et celui avec le
Nicaragua, étant identiques, la même conclusion doit jouer dans la pré-
sente espèce.

Pour ce qui est de la preuve de ces allégations, et de la démonstration
qu’elles répondent à une partie des questions qui font l’objet de la requête
(mais certainement pas à toutes), cette preuve, comme l’a dit le Nicaragua
lui-même, « sera apportée au stade de la procédure sur le fond ».

Dans ces conditions, si je ne puis me rallier à l’avis de la Cour sur la
question de sa compétence en vertu de l’article 36, paragraphes 2 et 5, de
son Statut, je suis par contre d’accord sur l’idée que la Cour a compétence
pour connaître de la requête dans la mesure où celle-ci peut s'appliquer aux

168
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. JENNINGS) 557

violations présumées du traité d’amitié, de commerce et de navigation de
1956. De plus, comme ce traité est un traité bilatéral, cette compétence ne
tomberait pas sous la réserve des Etats-Unis relative aux traités multila-
téraux. On peut certes se demander jusqu’à quel point le Nicaragua pourra
faire entrer la série d’allégations qui forment la matière de sa requête dans
le cadre de ce qui est pour l'essentiel un traité de commerce tradition-
nel, étant donné notamment l'effet possible des exclusions prévues à l’ar-
ticle XXI, qui dispose notamment que le traité « ne fera pas obstacle » à
l'application des mesures :

« dj nécessaires à l'exécution des obligations de l’une ou l’autre partie
relatives au maintien ou au rétablissement de la paix et de la sécurité
internationales ou à la protection des intérêts vitaux de cette partie en
ce qui concerne sa sécurité ».

Cependant le Nicaragua a lui-même affirmé que, selon lui, certains
aspects importants de sa requête pouvaient entrer dans le champ d’appli-
cation du traité ; la compétence en vertu de l’article XXIV de celui-ci n’est
donc pas dénuée d’intérêt.

Il ne semble pas que la compétence de la Cour pour connaître des
violations alléguées à certaines dispositions du traité soulève des pro-
bièmes de recevabilité. Considérant quant à moi que la Cour n'a pas
d’autre base de compétence que celle que lui donne le traité, il me paraît
inutile pour le moment d’entrer plus avant dans l'examen des questions
difficiles liées à la recevabilité.

(Signé) Robert Y. JENNINGS.

169
